Judgment of the County Court of Kings county dismissing the complaint as against David Kassowitz reversed upon the law and the facts and a new trial ordered, costs to abide the event. On the evidence presented the jury might have found that the plaintiff was employed by the defendant David Kassowitz, and that he was the procuring cause of the sale of said defendant’s property. We express no opinion on the facts. We think a question of fact was presented for submission to the jury. The evidence failed to show that the defendant David Kassowitz was authorized to act as agent of the defendant Ida Kassowitz. The judgment as to Ida Kassowitz is, therefore, unanimously affirmed, without costs. Kelly, P. J., Rich, Jaycox, Kelby and Kapper, JJ., concur.